 



Exhibit 10.1
Execution Version
THIRD AMENDMENT
Dated as of September 27, 2007
     This THIRD AMENDMENT (this “Amendment”) is entered into by and between CKX,
INC., a Delaware corporation (the “Borrower”), and BEAR STEARNS CORPORATE
LENDING INC., as administrative agent (in such capacity the “Administrative
Agent”).
Preliminary Statements
     1. Reference is made to the Credit Agreement, dated as of May 24, 2006 (as
amended by the First Amendment and Waiver, dated as of February 20, 2007, and
the Second Amendment, dated as of June 1, 2007, and as further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the Lenders party thereto, Bear, Stearns & Co.
Inc., as exclusive advisor, sole lead arranger and sole bookrunner, UBS
Securities LLC and The Bank of New York, as co-syndication agents, Lehman
Commercial Paper, Inc. and Credit Suisse, as co-documentation agents, and the
Administrative Agent. Capitalized terms used but not otherwise defined herein
are used with the meanings given in the Credit Agreement.
     2. The Borrower has requested that the Credit Agreement be amended as
herein set forth.
     3. The Required Lenders are willing to consent to the amendment and waiver
request described above on the terms and subject to the conditions set forth
below.
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION 1. Amendment to Credit Agreement.
     (a) Section 1.1 of the Credit Agreement is hereby amended by adding the
following definitions in appropriate alphabetical order:
     ““FXRE”: means FX Real Estate and Entertainment, Inc., a Delaware
corporation.”
     ““FXRE Exchange”: the exchange by the Borrower of its ownership interest in
the Capital Stock of FXLR in exchange for corresponding shares of Capital Stock
(representing equal economic and voting rights to the corresponding Capital
Stock in FXLR that is so exchanged) of FXRE in a transaction pursuant to which
FXRE will become directly owned by the Borrower and FXLR will become a
subsidiary of FXRE; provided that the Borrower shall take such action as the
Administrative Agent may reasonably request in order to obtain a perfected
security interest in the shares of Capital Stock of FXRE that are received by
the Borrower in connection with such exchange.”
     ““Third Amendment”: the Third Amendment, dated as of September 27, 2007, by
and between the Borrower and the Administrative Agent (at the direction of the
Required Lenders).”

 



--------------------------------------------------------------------------------



 



     ““Third Amendment Effective Date”: the date on which the Third Amendment
became effective in accordance with Section 2 thereof.”
     (b) Section 7.6 of the Credit Agreement is hereby amended by deleting
clause (i) thereof and replacing it with the following:
          “(i) the Borrower shall be permitted to make a one time distribution
to its shareholders consisting of (x) up to 50% of its equity ownership interest
in FXLR at any time prior to the FXRE Exchange and (y) up to 100% of its equity
ownership interest in FXRE at any time from and after the FXRE Exchange
(provided, in each case, that the Borrower shall have obtained all necessary
corporate and governmental approvals necessary for such distribution).”
     (c) Section 7.8 of the Credit Agreement is hereby amended by (i) deleting
the word “and” at the end of clause (o) thereof; (ii) deleting the period at the
end of clause (p) thereof and replacing it with “; and”; and (iii) inserting the
following new clause (q) at the end thereof:
          “(p) Investments made by the Borrower in FXRE from and after the
effectiveness of the FXRE Exchange in an aggregate amount not to exceed
$8,500,000; provided that such Investments shall be in the form of (i) a loan by
the Borrower to FXRE in an amount not to exceed $7,000,000, on terms and
conditions reasonably acceptable to the Administrative Agent, and (ii) a
purchase by the Borrower of Capital Stock of FXRE in an aggregate amount not to
exceed $1,500,000.”
     (d) Section 7.16 of the Credit Agreement is hereby amended by deleting the
second sentence thereof and inserting in lieu thereof the following: “For the
avoidance of doubt, this Section 7.16 shall not prohibit FXRE or FXLR from
engaging in the business of owning and developing hotel and casino properties or
engaging in other real estate ventures and activities related thereto.”
SECTION 2. Conditions to Effectiveness. The amendments contained in Section 1
shall not be effective unless and until each of the following conditions
precedent is satisfied (the date on which such conditions are satisfied, the
“Amendment Effective Date”):
     (a) the Administrative Agent shall have received counterparts of this
Amendment executed by the Administrative Agent and the Borrower and counterparts
of the Consent appended hereto (the “Consent”) executed by the Subsidiary
Guarantors;
     (b) the Administrative Agent shall have received executed counterparts of
this Amendment or a signed authorization to execute this Amendment from the
Required Lenders;
     (c) all fees and expenses then due and payable to the Lead Arranger or any
Agent or Lender under the Loan Documents or relating thereto (to the extent
invoiced at least one Business Day prior) shall have been paid in full in
immediately available funds;
     (d) each of the representations and warranties set forth in Section 3 below
shall be true and correct in all material respects;
     (e) no Default or Event of Default shall have occurred and be continuing,
as certified by the Borrower;

2



--------------------------------------------------------------------------------



 



     (f) the Administrative Agent shall have received an executed copy of an
amendment to the Agreement and Plan of Merger, dated as of June 1, 2007, by and
among 19X, Inc., 19X Acquisition Corp. and the Borrower, effecting a reduction
in the purchase price thereunder; and
     (f) the Administrative Agent shall have received such other documents and
instruments as it or the Lead Arranger may reasonably request.
SECTION 3. Representations and Warranties. The Borrower represents and warrants
to the Lead Arranger, Agents and Lenders that:
     (a) Authority. The Borrower has the requisite corporate power and authority
to execute and deliver this Amendment and to perform its obligations hereunder
and under the Credit Agreement (as amended hereby) and the other transactions
contemplated hereby. Each Subsidiary Guarantor has the requisite power and
authority to execute, deliver and perform its obligations under the Consent and
the Loan Documents, as amended hereby. The execution, delivery and performance
by the Borrower of this Amendment and by the Guarantors of the Consent and the
performance by the Borrower of the Credit Agreement (as amended hereby) and the
other transactions contemplated hereby have been duly approved by all necessary
corporate action of the Borrower, and no other corporate proceedings on the part
of the Borrower or any Guarantor are necessary to consummate such transactions.
     (b) Enforceability. This Amendment has been duly executed and delivered by
the Borrower and the Consent has been duly executed and delivered by each
Subsidiary Guarantor. When this Amendment becomes effective in accordance with
its terms, this Amendment, the Credit Agreement (as amended hereby), and the
Consent each will be the legal, valid and binding obligation of such party
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought in proceedings in
equity or at law).
     (c) Representations and Warranties. The representations and warranties of
the Borrower in the Credit Agreement (other than any such representations and
warranties that, by their terms, are specifically made as of a date other than
the date hereof, in which case, such representation and warranties were true and
correct as of such date) are and will be true and correct on and as of the date
of this Amendment and the Amendment Effective Date as though made on and as of
each such date.
     (d) No Conflicts. Neither the execution and delivery of this Amendment, nor
the execution and delivery of the Consent, nor the consummation of the
transactions contemplated hereby or thereby, nor the performance of and
compliance with the terms and provisions hereof or of the Credit Agreement (as
amended hereby) or the other Loan Documents by the Borrower or any Subsidiary
Guarantors will, at the time of such performance, (i) violate or conflict with
any provision of its articles or certificate of incorporation or bylaws or other
organizational or governing documents, (ii) violate, contravene or materially
conflict with any Requirement of Law (including, without limitation,
Regulation U) or Contractual Obligation, except for any violation, contravention
or conflict which could not reasonably be expected to have a Material Adverse
Effect or (iii) result in or require the creation of any Lien (other than those
permitted by the Loan Documents) upon or with respect to its

3



--------------------------------------------------------------------------------



 



properties. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the transactions contemplated hereby.
     (e) No Default. No event has occurred and is continuing that constitutes a
Default or Event of Default.
SECTION 4. Reference to and Effect on Credit Agreement.
     (a) Upon and after the effectiveness of this Amendment, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as amended hereby. This Amendment is a Loan Document.
     (b) Except as specifically amended above, the Credit Agreement and the
Guarantee and Collateral Agreement and the other Loan Documents are and shall
continue to be in full force and effect and is hereby in all respects ratified
and confirmed.
     (c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Secured Party under any of the Loan Documents, nor, except as
expressly provided herein, constitute a waiver or amendment of any provision of
the Credit Agreement or any other Loan Document.
SECTION 5. Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Amendment signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.
SECTION 6. Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
SECTION 7. Headings. Section headings set forth in this Amendment are for
purposes of reference only and shall not limit or otherwise affect the meaning
hereof.
SECTION 8. Governing Law. This Amendment and the rights and obligations of the
parties under this Amendment shall be governed by, and construed and interpreted
in accordance with, the law of the State of New York.
[signature pages follow]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the party hereto has caused this Amendment to be
executed by its respective officers thereunto duly authorized, as of the date
first written above.

              CKX, INC.
 
       
 
  By:   /s/ Thomas P. Benson
 
       
 
  Name:   Thomas P. Benson
 
  Title:   Executive Vice President, Chief Financial
Officer and Treasurer

5



--------------------------------------------------------------------------------



 



              BEAR STEARNS CORPORATE LENDING INC., as
 
  Administrative Agent
 
       
 
  By:   /s/ Victor F. Bulzacchelli
 
       
 
  Name:   Victor F. Bulzacchelli
 
  Title:   Vice President

6